             Case 2:17-cr-00306-JCM-PAL Document 520 Filed 03/27/19 Page 1 of 2




 1   Crane M. Pomerantz, Esq.
     Nevada Bar No.: 14103
 2   SKLAR WILLIAMS PLLC
     410 South Rampart Boulevard, Suite 350
 3
     Las Vegas, Nevada 89145
 4   Telephone: (702) 360-6000
     Facsimile: (702) 360-0000
 5   Email: cpomerantz@sklar-law.com
 6
     Attorneys for Defendant John Telusma
 7

 8                                UNITED STATES DISTRICT COURT

 9                                 FOR THE DISTRICT OF NEVADA

10   United States,                                       CASE NO.:     2:17-cr-306-JCM-PAL
11                Plaintiff,
                                                          Stipulation for Extension of Time to File the
12      v.
                                                          Reply in Support of Defendant’s Motion to
13   [16] John Telusma,                                             Suppress (ECF No. 475)

14                Defendant.                                            (First Request)
15

16           The Defendant John Telusma, by and through undersigned counsel, and the United
17   States, by and through undersigned counsel, respectfully submit this stipulation in support of

18
     additional time within which the Defendant may file his reply in support of his Motion to
     Suppress Evidence. ECF No. 475. In support of this stipulation, the parties state:
19
             1.       On January 30, 2018, a grand jury in the District of Nevada returned the Second
20
     Superseding Indictment (“the Indictment”) against the Defendant and thirty-five others. ECF No.
21
     303. The Indictment charged the Defendant with Racketeering Conspiracy, in violation of 18
22
     U.S.C. § 1962(d), alleging that the Defendant conspired to participate in the conduct of the
23
     affairs of the Infraud Organization through a pattern of racketeering activity.
24           2.       On June 7, 2018, the Court designated the above-captioned case as complex and
25   adopted the Complex Case Schedule and Case Management Order. ECF No. 405. The Court set
26   February 1, 2019, as the deadline for filing all pretrial motions and notices required by Rule 12
27   of the Federal Rules of Criminal Procedure, and March 4, 2019, as the deadline for filing

28
     responses to such motions. Id. at 12.



                                                      1
            Case 2:17-cr-00306-JCM-PAL Document 520 Filed 03/27/19 Page 2 of 2




 1           3.        On December 11, 2018, due to delays in processing the voluminous discovery in

 2
     this case, the Court granted defense counsel’s request for a thirty-day extension of the Pretrial
     Motions Deadline for all motions, other than motions challenging the Indictment and certain
 3
     motions to suppress. For those motions, the deadline remained February 1, 2019. ECF No. 448.
 4
             4.        On February 1, 2019, the Defendant timely filed a Motion to Suppress Evidence.
 5
             5.        The parties agreed to, and, on February 22, 2019, the Court granted, a stipulation
 6
     to continue the Government’s response date to the Defendant’s Motion to Suppress Evidence for
 7
     21 days. ECF No. 499. The parties’ stipulation did not address the time for the Defendant to
 8   file his reply.
 9           6.        The Government timely filed its opposition on March 22, 2019. ECF No. 515.
10   The Defendant’s reply would be due on March 29, 2019.               Due a number of unavoidable
11   scheduling conflicts and overall workload, counsel for the Defendant seeks an extra week, until

12
     April 5, 2019, to file a reply in support of Defendant’s Motion to Suppress Evidence.
             7.        This proposed extension does not require an extension of the time within which
13
     the case must be tried under the Speedy Trial Act, 18 U.S.C. § 3161.
14
             DATED this 27th day of March, 2019.
15
     Respectfully submitted,                        Agreed:
16
                                                    DAVID L. JAFFE
17                                                  Organized Crime and Gang Section
             /s/                                          /s/
18
     __________________                             _______________________
19   Crane M. Pomerantz, Esq.                       Kelly Pearson
     Counsel for Defendant Telusma                  Chad W. McHenry
20

21                                                  ORDER
22           Upon stipulation of the parties and good cause appearing,
23           IT IS SO ORDERED.
                                                  April 5, 2019
24           The Defendant shall have until ____________________________________ to file a

25   reply in support of his Motion to Suppress Evidence, ECF No. 475.

26
                                  ___________________________________
27
                                            Hon. Peggy A. Leen
28                                     United States Magistrate Judge
                                       April 1, 2019


                                                       2
